Citation Nr: 1620908	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  08-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1973.

These matters came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran testified before a Veterans Law Judge; the transcript is of record.  These matters were remanded in April 2012 and January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2015, the Veteran was issued correspondence informing him that the VLJ who conducted the January 2012 hearing was unavailable to participate in a decision in his appeal, and that he had a right to another Board hearing.  Per documentation received in December 2015, the Veteran requested a new hearing before the Board at the Philadelphia RO (travel Board hearing).  Thus, a remand is necessary to afford the Veteran a hearing before the Board at the Philadelphia RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the Philadelphia RO. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




